DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claims 1, 28, 41, 46, 48, 50, 54, and 67;  cancelled claims 3-5, 8-9, 11, 13-17, 19-20, 22-25, 27, 34, 37, 39, 44, 47, 49, 51, 55, 58, 60, 62, 64, 66, 68; and added new claims 69-75 on 08/16/2022.  

The 112(b) rejections of claim 1-2, 6-7, 10, 12, 18, 21, 26, 28-33, 35-36, 38, 40-43, 45-46, 48, 50, 52-54, 56-57, 59, 61, 63, 65 and 67 previously presented are withdrawn in view of the amendments.

Reasons for Allowance
Claims 1-2, 6-7, 10, 12, 18, 21, 26, 28-33, 35-36, 38, 40-43, 45-46, 50, 52-54, 56-57, 59, 61, 63, 65, 67, and 69-75 are allowed. 

The following is an examiner' s statement of reasons for allowance: 

Regarding claim 1, Roberts teaches a method of preparing a composite, the method comprising the steps of: 
i. providing a plurality of layers of sheet molding compound comprising carbon filament [0021]-[0022], each layer partly coated by resin [0023],  wherein in each layer of sheet molding compound the ribbons are distributed to cover less between 100%  of the layer area (Figure 4 and [0026]); 
ii. assembling the plurality of layers into a stack (Figure 1 and 2); and
v. curing the composite to form a ceramic matrix composite [0028]. 

Roberts does not teach:
 iii. locating the stack of plurality of layers in a molding area of a mold tool, the mold tool defining a peripheral edge of the molding area, wherein the stack of layers is shaped and dimensioned to cover from 90% to 100% of the molding area and a peripheral edge of the stack is located at or inwardly of the edge of the molding area, the stack of layers defining a panel part; 
iv. applying a molding pressure to an upper surface of the stack and causing the sheet mold compound to flow and fill a mold cavity, defined by the mold area, of the mold tool and
v. solidifying the resin to form a molded part from the molding material, wherein the molded part includes a panel portion formed from the panel part; 
wherein (a) providing an elongate tow of carbon fibers; (b) spreading the tow of carbon fibers to form an elongate ribbon; and (c) cutting the elongate ribbon transverse to the length of the elongate ribbon to form a plurality of individual ribbons; (d) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer; and (e) coating a resin onto the plurality of ribbons to form the layer of sheet molding compound;
wherein in step (a) the elongate tow of carbon fibers comprises carbon fibers coated with a resin size composition and step (b) comprises the sub-steps of (b1) heating the elongate tow of carbon fibers to soften the resin size composition; (b2) spreading the spreading the tow of carbon fibers to form the elongate ribbon while the resin size composition is in a softened state; and (b3) cooling the spread ribbon to harden the resin size composition;
wherein step (b1) the elongate tow of carbon fibers is heated by electromagnetic radiation.  

Ehnert teaches a process of producing fiber-reinforced duroplastic components comprising multiple layers of sheet molding compound (Figure 5 and 6 and Abstract), wherein the sheet molding compound covers 60% to 95% of pressing mold (Col 2, Ln 32-39). Ehnert teaches iv. applying a molding pressure to an upper surface of the stack and causing the sheet mold compound to flow and fill a mold cavity, defined by the mold area, of the mold tool (Figure 2 and 4 and Col 4, Ln 25-32) and v. solidifying the resin to form a molded part from the molding material, wherein the molded part includes a panel portion formed from the panel part (Col 4, Ln 25-32). 

“Sheet Molding Compounds” teach a process of manufacturing a sheet molding compound providing continuous strand roving;  (c) cutting elongate ribbon transverse to the length of the elongate ribbon to form a plurality of individual ribbons; (d) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer; and (e) coating a resin onto the plurality of ribbons to form the layer of sheet molding compound (Figure).

 “Sheet Molding Compounds” teaches a step of providing continuous strand rovings and chopping the rovings, but fails to disclose the process of preparing the continuous strand rovings. 

Leblond teaches a process of preparing a layer of sheet molding compound (Figure 8), the process comprising steps of teach (a) providing an elongate tow of carbon fibers (Figure 8 and [0050]); (b) spreading the tow of carbon fibers to form an elongate ribbon [0050]-[0051]; and (c) cutting the elongate ribbon transverse to the length of the elongate ribbon to form a plurality of individual ribbons [0053]; and (d) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer [0053]. 

It would not have been obvious to one of ordinary skill in the art to further modify Roberts in view of Ehnert, “Sheet Molding Compounds,” and Leblond with an electromagnetic radiation-based heater. 

Claims 2, 6-7, 10, 12, 18, 21, 26, 28-33, 35-36, 38, 40-43, 45-48, 50, 52-54, 56-57, 59, 61, 63, 65, and 67 are allowed for depending on claim 1. 

Regarding claim 69, Roberts teaches a method of preparing a composite, the method comprising the steps of: 
i. providing a plurality of layers of sheet molding compound comprising carbon filament [0021]-[0022], each layer partly coated by resin [0023],  wherein in each layer of sheet molding compound the ribbons are distributed to cover less between 100%  of the layer area (Figure 4 and [0026]); 
ii. assembling the plurality of layers into a stack (Figure 1 and 2); and
v. curing the composite to form a ceramic matrix composite [0028]. 

Roberts does not teach:
 iii. locating the stack of plurality of layers in a molding area of a mold tool, the mold tool defining a peripheral edge of the molding area, wherein the stack of layers is shaped and dimensioned to cover from 90% to 100% of the molding area and a peripheral edge of the stack is located at or inwardly of the edge of the molding area, the stack of layers defining a panel part; 
iv. applying a molding pressure to an upper surface of the stack and causing the sheet mold compound to flow and fill a mold cavity, defined by the mold area, of the mold tool and
v. solidifying the resin to form a molded part from the molding material, wherein the molded part includes a panel portion formed from the panel part; 
wherein each layer of sheet molding compound is formed by the following steps: (a) providing an elongate tow of carbon fibers; (b) spreading the tow of carbon fibers to form an elongate ribbon; and (c) cutting the elongate ribbon transverse to the length of the elongate ribbon to form a plurality of individual ribbons; (d) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer; and (e) coating a resin onto the plurality of ribbons to form the layer of sheet molding compound, wherein in step (d) the plurality of ribbons are scattered onto a surface and a levelling force is applied to the plurality of ribbons to level out the distribution of the plurality of ribbons across the plane of the layer of the plurality of ribbons, wherein in step (d) the levelling force is applied to the plurality of ribbons by vibrating the layer of the plurality of ribbons to level out the distribution of the plurality of ribbons across the plane of the layer of the plurality of ribbons.
Ehnert teaches a process of producing fiber-reinforced duroplastic components comprising multiple layers of sheet molding compound (Figure 5 and 6 and Abstract), wherein the sheet molding compound covers 60% to 95% of pressing mold (Col 2, Ln 32-39). Ehnert teaches iv. applying a molding pressure to an upper surface of the stack and causing the sheet mold compound to flow and fill a mold cavity, defined by the mold area, of the mold tool (Figure 2 and 4 and Col 4, Ln 25-32) and v. solidifying the resin to form a molded part from the molding material, wherein the molded part includes a panel portion formed from the panel part (Col 4, Ln 25-32). 

“Sheet Molding Compounds” teach a process of manufacturing a sheet molding compound providing continuous strand roving;  (c) cutting elongate ribbon transverse to the length of the elongate ribbon to form a plurality of individual ribbons; (d) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer; and (e) coating a resin onto the plurality of ribbons to form the layer of sheet molding compound (Figure).

 “Sheet Molding Compounds” teaches a step of providing continuous strand rovings and chopping the rovings, but fails to disclose the process of preparing the continuous strand rovings. 

Leblond teaches a process of preparing a layer of sheet molding compound (Figure 8), the process comprising steps of teach (a) providing an elongate tow of carbon fibers (Figure 8 and [0050]); (b) spreading the tow of carbon fibers to form an elongate ribbon [0050]-[0051]; and (c) cutting the elongate ribbon transverse to the length of the elongate ribbon to form a plurality of individual ribbons [0053]; and (d) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer [0053]. 


Regarding claim 69, Roberts, Ehnert, “Sheet Molding Compounds,” and Leblond, individually or in combination, do not teach each layer of sheet molding compound is formed by the following steps: (a) providing an elongate tow of carbon fibers; (b) spreading the tow of carbon fibers to form an elongate ribbon; and (c) cutting the elongate ribbon transverse to the length of the elongate ribbon to form a plurality of individual ribbons; (d) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer; and (e) coating a resin
onto the plurality of ribbons to form the layer of sheet molding compound;
wherein in step (d) the plurality of ribbons are scattered onto a surface and a levelling force is applied to the plurality of ribbons to level out the distribution of the plurality of ribbons across the plane of the layer of the plurality of ribbons, 
wherein in step (d) the levelling force is applied to the plurality of ribbons by
vibrating the layer of the plurality of ribbons to level out the distribution of the plurality of ribbons across the plane of the layer of the plurality of ribbons.

	Claim 73 is allowed for depending on claim 69. 


Regarding claim 70, Roberts, Ehnert, “Sheet Molding Compounds,” and Leblond, individually or in combination, do not teach or fairly suggest: 
after step (c) and before the ribbons are scattered onto the surface in step (d) the plurality of ribbons are mechanically worked in a splitting step to split, lengthwise in a direction along the fiber direction, at least some of the plurality of individual ribbons formed in step (c) into respective two or more ribbons of smaller width, transverse to the fiber direction, as compared to the individual ribbons formed in step (c); 
wherein prior to the splitting step the ribbons have a width of from 8 to 44 mm and after the splitting step the ribbons have a width of from 1 to less than 20 mm, or less than 8 mm or wherein prior to the splitting step the ribbons have a width of from greater than 4 to up to 30 mm, or up to 16 mm, and after the splitting step the ribbons have a width of from 1 to 10 mmm, or up to 4 mm.
	
	Claim 74 is allowed for depending on claim 70. 

Regarding claim 71, Roberts, Ehnert, “Sheet Molding Compounds,” and Leblond, individually or in combination, do not teach or fairly suggest: 
after step (c) and before the ribbons are scattered onto the surface in step (d) the plurality of ribbons are mechanically worked in a splitting step to split, lengthwise in a direction along the fiber direction, at least some of the plurality of individual ribbons formed in step (c) into respective two or more ribbons of smaller width, transverse to the fiber direction, as compared to the individual ribbons formed in step (c); 
wherein prior to the splitting step the ribbons comprise from 10,000 to 50,000 carbon fibers and after the splitting step the ribbons comprise from 2,000 to 20,000 carbon fibers.

Claim 75 is allowed for depending on claim 71. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742